Exhibit 10.1 Execution Copy EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “ Agreement ”) is entered into as of August 1, 2013, (the “ Effective Date ”) by and between RMG Networks Holding Corp., a Delaware corporation (together with any successor thereto, the “ Company ”), and William Cole (the “ Executive ”). RECITALS: A.Executive and Symon Communications, Inc. have previously entered into that certain Employment Agreement dated March 1, 2003 (together with each other agreement between Symon Communications, Inc. and/or its affiliates and Executive relating to employment or compensation matters entered into prior to the date hereof, the “ Prior Agreements ”). B.Executive and the Company desire that this agreement shall replace and supersede in their entirety each of the Prior Agreements, and in furtherance thereof the Executive and the Company have executed the Waiver and Release in the form attached hereto as ExhibitA (the “ Waiver and Release ”). The Company and Executive, intending to be legally bound, hereby incorporate the Recitals set forth above and agree as follows: 1.
